DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blunier et al. (US Patent Application Publication No. 2018/0206388 A1).
Blunier et al. ‘388, as best illustrated in Figs. 1 and 3, shows a finishing assembly for an agricultural implement, comprising:
regarding claim 1,
first and second rolling baskets (140, 142);
a basket support assembly (144) configured to support the first and second rolling baskets relative to each other;

at least one damping element (134) configured to damp pivoting of the basket support assembly about the pivot point in both a first pivot direction and a second pivot direction, the second pivot direction being opposite the first pivot direction;
regarding claim 3,
wherein the bracket support assembly (144) comprises a pivot bracket (156) pivotably coupled to the linkage at the pivot point, the at least one damping element (134) configured to apply a biasing force against the pivot bracket (via force exerted through element 128) that damps pivoting of the basket support assembly about the pivot point in both the first pivot direction and the second pivot direction; and
regarding claim 12,
wherein the pivot point is defined at a location positioned above the first and second rolling baskets (140, 142) in the vertical direction.  

Blunier et al. ‘388, as best illustrated in Figs. 1 and 3, shows an agricultural implement, comprising:
regarding claim 14,
an implement frame comprising a frame member (114); and
a finishing assembly configured to be coupled to the frame member, the finishing assembly comprising:
first and second rolling baskets (140, 142);
1755640/CNHW-307a basket support assembly (144) configured to support the first and second rolling baskets relative to each other;

a linkage (128) extending lengthwise between a first end and a second end, the first end being pivotably coupled to the mounting bracket and the second end being pivotably coupled to the basket support assembly at a pivot point; and
at least one damping element (134) configured to damp pivoting of the basket support assembly about the pivot point in both a first pivot direction and a second pivot direction, the second pivot direction being opposite the first pivot direction;
regarding claim 16,
wherein the basket support assembly comprises a pivot bracket (156) pivotably coupled to the linkage at the pivot point, the at least one damping element (134) configured to apply a biasing force against the pivot bracket (via force exerted through element 128), that damps pivoting of the basket support assembly about the pivot point in both the first pivot direction and the second pivot direction; and
regarding claim 20,
wherein the pivot point is defined at a location positioned vertically above the first and second rolling baskets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blunier et al. (US Patent Application Publication No. 2018/0206388 A1).
Regarding claim 13, Blunier et al. ‘388 fails to teach the first and second rolling baskets being of different diameters and/or different types.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first rolling basket of a different diameter than the second rolling basket, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, the motivation for making the modification would have been 
Further regarding claim 13, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first rolling basket of a different type than the second rolling basket, since the examiner takes Official Notice of the use of rolling baskets of different types.  In this instance, the motivation for making the modification would have been to produce a different effect on the soil with the first rolling basket than that produced with the second rolling basket.

Allowable Subject Matter
Claims 2, 4-11, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
17 August 2021